





FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT
THIS FIRST AMENDMENT, made and entered into effective as of the 1st day of
January 2020, by and between AFLAC INCORPORATED, a Georgia Corporation
(hereinafter referred to as “Corporation”); and CHARLES D. LAKE II, a resident
of Japan (hereinafter referred to as “Employee”);
W I T N E S S E T H T H A T:
WHEREAS, Employee and Corporation entered into an Employment Agreement, dated
January 1, 2018 (the “Employment Agreement”);
WHEREAS, under the Employment Agreement, Employee serves as an employee of Aflac
Japan (as defined in the Employment Agreement) with the titles of Chairman and
Representative Director of Aflac Japan, and as President of Aflac International;
WHEREAS, Employee and the Corporation have agreed that the Employee should
participate in a new retirement program to be established and maintained for
officers of Aflac Japan, and that his base salary should be adjusted so that his
overall compensation remains approximately the same;
WHEREAS, the Compensation Committee of the Board of Directors of the Corporation
has approved said changes; and
NOW, THEREFORE, the parties, for and in consideration of the mutual covenants
and agreements hereinafter contained, do contract and agree as follows, to-wit,
effective as of January 1, 2020:
1.
Section 5 of the Employment Agreement is amended to read as follows:

5.    Base salary. For all the services rendered by Employee, Japan Operation
shall pay Employee a base salary of fifty-three million, seven hundred thousand
yen (¥53.7 million) per year, said salary to be payable in accordance with Japan
Operation’s normal payroll procedures. Employee’s base salary may be increased
annually during the term of this Agreement and any extensions hereof as
determined by the Compensation Committee of the Board of Directors of
Corporation (the “Compensation Committee of the Board”).
2.Section 8.B(3) of the Employment Agreement is amended to read as follows:
(3)    a retirement benefit to Employee in the total amount of (i) one hundred
percent (100%) of base salary as in effect at the time of such retirement, plus
(ii) twelve (12) multiplied by the employer’s cost for one month’s accrual under
the Japan Retirement Allowance at the time of such retirement, plus (iii) twelve
(12) multiplied by one month’s


SGR/21737531.3



--------------------------------------------------------------------------------





base salary as in effect at the time of such retirement, plus (iv) twelve (12)
multiplied by the employer’s cost for one month’s accrual under the Japan
Retirement Allowance at the time of such retirement. Payment of such total
amount shall be made in a lump sum upon the day after the six (6)-month
anniversary of his separation from service.
3.
A new subsection (6) is added to Section 8.B to read as follows:

(6)    Employee will be entitled to participate in the Retirement Allowance
Program for Aflac Japan Officers, or any successor plan (the “Japan Retirement
Allowance”).
4.
Section 13.A(2)(a) of the Employment Agreement is amended to read as follows:

(a)upon Employee’s separation from service, pay Employee his base salary as
provided for in Paragraph 5 of this Agreement plus the employer’s cost for
monthly accruals under the Japan Retirement Allowance up to the end of the
scheduled term of this Agreement. Such amount, if any, payable under this
subparagraph (a) for the period after his Actual Termination Date will be paid
in accordance with the regular payroll schedule applicable to all other
similarly situated active executive employees of Japan Operation commencing with
the next regularly scheduled payday, with any portion of such amount that is not
exempt from Section 409A and that is payable within the six (6)-month period
beginning on the date of his separation from service being paid in a lump sum
upon the day after the six (6)-month anniversary of his separation from service;
5. Section 14 of the Employment Agreement is amended to read as follows:
14.    Death of Employee. In the event of Employee’s death during the term of
this agreement or any extension hereof, this Agreement shall terminate
immediately, and Employee’s estate shall be entitled to receive terminal pay in
an amount equal to the amount of Employee’s base salary, the employer’s monthly
cost for accruals under the Japan Retirement Allowance, and any performance
bonus compensation actually paid by Japan Operation to Employee during the last
thirty-six (36) months of his life, said terminal pay to be paid in thirty-six
(36) equal monthly installments beginning on the first day of the month next
following the month during which Employee’s death occurs. If the Employee’s
death occurs before he has been employed for thirty-six (36) months, the
terminal pay shall be based on an amount equal (i) to the Employee’s base
salary, the employer’s monthly cost for accruals under the Japan Retirement
Allowance, and any performance bonus actually paid by Japan Operation to
Employee during the period of his employment, plus (ii) the amount of base
salary, the employer’s monthly cost for accruals under the Japan Retirement
Allowance, and performance bonus the Employee would have been paid had he
survived for the full initial thirty-six (36)-month period. Terminal pay as
herein provided for in this Paragraph shall be in addition to amounts otherwise
receivable by Employee or his estate under this or any other agreements with
Japan Operation or under any employee benefits or retirement plans established
by the Japan Operation and in which Employee is participating at the time of his
death. In addition, Japan Operation shall honor


SGR/21737531.3



--------------------------------------------------------------------------------





all Equity Awards, subject to the terms thereof, granted to Employee prior to
his death; and Employee or his estate shall, if not otherwise vested, become
fully vested in said options as of the date of Employee’s death.
6.Section 18.B(3) of the Employment Agreement is amended to read as follows:
(3) In lieu of any further salary payments to Employee for periods subsequent to
the Termination Date, Japan Operation shall pay to Employee, immediately after
the Termination Date, a lump sum payment, in cash, equal to three (3) times the
sum of (i) Employee’s annual base salary in effect immediately prior to the
Change in Control, (ii) the employer’s cost for one year’s accrual under the
Japan Retirement Allowance determined immediately prior to the Change in
Control, and (iii) the higher of the amount paid to Employee pursuant to the
Aflac Incorporated Management Incentive Plan (or any successor plan thereto) for
the year preceding the year in which the Termination Date occurs or paid in the
year preceding the year in which the Change in Control occurs; provided, if
Employee’s separation from service occurs more than twenty-four (24) months
after the Change in Control, only the portion of such lump-sum severance payment
in excess of the total amount that would have been payable under Paragraphs
13.A(2)(a) and (b) shall be paid pursuant to the terms hereinabove, and the
remainder shall be paid pursuant to the terms of Paragraphs 13.A(2)(a) and (b)
as if no Change in Control had occurred; and, provided further, to the extent
any amount of such lump-sum amount payable after the Termination Date is not
exempt from section 409A, such amount will be paid upon the day after the six
(6)-month anniversary of Employee’s separation from service.
7.Except as specified herein, the Employment Agreement shall remain in full
force and effect.
































SGR/21737531.3



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Corporation has hereunto caused its name to be signed and
its seal to be affixed by its duly authorized officers, and Employee has
hereunto set his hand and seal, all being done in duplicate originals, with one
original being delivered to each party, this the 22 day of November, 2019.


AFLAC INCORPORATED




BY:     /s/ Daniel P. Amos    
         DANIEL P. AMOS
     Chairman and Executive Officer


ATTEST: /s/ J.Matthew Loudermilk    
J. MATTHEW LOUDERMILK
Vice President, Corporate Secretary




    /s/ Charles D. Lake II        
CHARLES D. LAKE II
Employee
















SGR/21737531.3

